Bleckley, Judge.
The debtor, before judgment went against him, made a deed, conveying certain property to the claimant. The evidence does not disclose, in any direct way, who was then in possession, or whether the possession was delivered to the claimant or not. Not long after the conveyance was executed, the debtor was in possession, and he so remained until the property was levied upon. As it is not shown that this possession commenced after he conveyed to the claimant, the fair presumption is that it existed at that time. Pie was then the owner, and where no adverse holding appears, the general presumption is, that the true owner has possession of his property: 7 Georgia Reports, 387; 20 Ibid., 312, 681. He was *357afterwards found in actual possession, and was in at the time of the levy. The evidence gives no intimation that he had gone out and returned. The possession proved is, therefore, to be taken as a continuation of the same possession which existed at the time of the conveyance. There is no explanation of this continued possession, and that being so, it is a badge of fraud; 2 Kelly, 1; 6 Georgia Reports, 103, 365; 10 Ibid., 242; 20 Ibid., 429, 600.
Judgment affirmed.